IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45326

STATE OF IDAHO,                                   )
                                                  )   Filed: July 3, 2018
       Plaintiff-Respondent,                      )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
SKYLER ERIC PULLEY,                               )   OPINION AND SHALL NOT
                                                  )   BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and concurrent unified sentences of five years, with a
       minimum period of confinement of two years, for two counts of criminal
       possession of a financial transaction card, affirmed; order denying I.C.R. 35
       motion is affirmed; and order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Skyler Eric Pulley pled guilty to two counts of criminal possession of a financial
transaction card. Idaho Code § 18-3125(4). The district court sentenced Pulley to concurrent
sentences of five years with two years determinate, and retained jurisdiction. Pulley filed an
Idaho Criminal Rule 35 motion for reconsideration, which was denied by the district court. The
district court also relinquished jurisdiction. Pulley appeals asserting that the district court abused
its discretion by imposing an excessive sentence, by relinquishing jurisdiction, and by denying
the I.C.R. 35 motion.

                                                  1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Pulley
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Next, we review whether the district court erred in denying Pulley’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.             State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Pulley’s Rule 35 motion, we conclude no abuse of
discretion has been shown.




       Therefore, Pulley’s judgment of conviction and sentence are affirmed, the district court’s
order denying Pulley’s Rule 35 motion, and the district court’s order relinquishing jurisdiction,
are affirmed.



                                                   2
3